Action to recover damages for personal injuries sustained by plaintiff wife Margaret M. Shea as the result of tripping and falling on a cellar doorway allegedly maintained in a negligent manner by defendants, and for expenses and loss of services by plaintiff Edward J. Shea, Sr., her husband. On appeal by plaintiffs from so much of the judgment as adjudges that defendant Bradford Shoe Co., Inc., have judgment on the merits against them, judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. On appeal by defendant S. Grossman, Inc., judgment, insofar as it is in favor of plaintiff Edward J. Shea, Sr., unanimously affirmed, without costs; and judgment, insofar as it is in favor of plaintiff Margaret M. Shea, reversed on the facts and as to said plaintiff the action is severed and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon said plaintiff stipulate to reduce the amount of the verdict in her favor from $3,500 to $2,500, in which event the judgment, as to her, is also unanimously affirmed, without costs. In our opinion the verdict in favor of plaintiff Margaret M. Shea is excessive. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.